                                                                                                                 \
            Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 1 of 7 PageID #:17167
        !
                                          u's- T/s7t'" tcT   c od RT
                                                       tstrirt
                                                                                 FILEf)W
                                          ,Vir+hern D:rL.
             oc4 07.20 /g                    ch)ca?o,                                       nor i<
                                                                                            v\,T
                                                                                                       ,nt0 tk
                                                                                                 I arl Ll., It
                   I
                                           Cose Ma.    /o cV 46o3
l            R   r:l/ rrrrert                                                        ?l-it' Ir:,   -


                   :f3e/da>i n

                                 Tru A_O EQ I//] T € -VE/ ALl ED - O EN / FD
I                                    /teo7a771 7R E47V-reHT

)            76';S C[qsc Toenler Lc ,loctse/ ;o /Ae Oo/)d Tretned Cer{er
)            $^ Ser;ous mer-ll Ucl ; t( oF{enders an 4Ae TgoQ <u-ceload"
I
7
-                  o4 6 rnortllsf.rrnr* oq-ltal) t6;s /4€r>t{e7 c,rttc.tk,qnal
             Goi,,og
/            rc"d:2 rep(;e3 r'.Ar1 utoutd 6e .Cee,'t 4y {Ae .r4oned^rsi $r
I            d^Ln;t ;a 1e{1 eye anJ l-emcinS l6ere at o{ {l;s F'C'q?,

r
              tr>closel a.e 4 ey6'i o{ comuun)co4zn a: ){4 /tel;.tsa P; elerl
I              ir)', me/ico( retords end e coDy o{ '61"cesf b Caret sloda1
              4v ,1oor"L.r,", bsurrztcc3. -Z1 U a6oc,4 6rnon{lSrS4ctcu;a1
              f ** i"Or"o/ does ool e,ter. lar€ 04 u.genl eyeJDl{2,f5</cs-
'
I
             -71 iS cor>cern)r8 at4y { 4e Cor€ tJScte o! {Ae cla|J a4z,t
)             (croatSail- ?J a kt,t )na45,4sok z)ed;?..1 car€ anal 11,-f co/tL^

              P   ltrrl ef denzed c:ar€ )-t ru'{ $/GdeJ'                       €c.   '/Ke c h-c)
              <oo.rtSe/ c)
                        i


                         nce Coarl a[GuteJ a&rney ket d, < ounf,{,
              TrSl: atAere tl lie cortsea{ ^orde. fir /"tedic./ cqrc o!
                       ii



             enfirc em err(.
             fuin;{{"d 6?:                il;'ttt R rSzt 2 , atc. roo< , c g<z
                                        Vor,    4o
             cr , llcDonof A 9{ , Jo [i c{ rL 6olle [' u s. He; ( /o'oa t7

    I                                                                                                            /
                Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 2 of 7 PageID #:17167
' C tl 1( ,rrt l? g51382
 Do[ie4 Trea{rnent Cc,tLr,/r        oa




                                             .Iolief Treatment Center
                                                                                                                     &@/
To     ) OP4'r\e4n)s6                         Sick Call R.eques.t SIip
 Donnitory .T
                   4 C/6                                                 _31*)f-r7
                                                                       Date
                                                                                                   .,
                                                                                                        t .i ;.jfg
 Name                      C"/O,LL                                    to+ {lS:g't I <
 Request    :


 Meclical                     Dental                         Nfental Health
 Optometry                      l,{edication Rener,val
                       p/-    buCr     aa<q         S-r,Le deSri,r )a              /+d    <F<   &*{ /\           ou<:/
cJ4cn       4;
T:?:"roy:;1ues1:
                                               -{ A..di-4,
                 i(oe.( _ouct^, / rpAert
Q":,*f   tg>/ 1,taj ot4ercd arc)<.M                                           e<eefi      €<ozt-D €tr    <.
Date/Time Received                ?€VR-
                                  RN initials
                                              aVD4p
Date/Time Seen
                                              RN Initials
Seen             Refused         Follor.',' up neecl,_.d Ycs,No
                                                                         Rei'errercl to
Ca I Rq-t(- Zoo
     h)c,r ,^:I{, oA den>cl /kc/.:.at (q.-( Gn- 7@4 t,(o-(' o1ttL,,r.{^a^< ta.t4
<< ', {yp era Cou n;;e f or) )ac;4<r^:{ J"e l, lcr^t;<J .tiS4qnl erc
                 or4-er<"t, <A--+ )nch4e {;a( on
                                                                     Z(o,9-, op./r*tc6;f6
      Sq td de f
                                                   "C(td-6 op/ine{t,or( ,nrrk&' .i*<^,-__
                                                                                                              _-=7
               Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 3 of 7 PageID #:17167
,   C cttt lrr-sASg37t
    Da   tre{ -neat^\q+ Ce,*/ru<




                                                                                                    6x
                                                                                                    60-



         T{ /aa lrr/ h,{.u  W      >n   ca/"") r
                                'f
         Md'q^ * W "e^f, -'l-tlofr/J""-                                       '


           y; Nwr,,4 d'"*il
                       (il;-' '/il-@-/"a*
          b -ya ;^*?-"          Tu"+€l  P^/!)t lL

           '-ywrl 40 La- C,u"r^rl                   @ryry                                        a*'s/



                                     ,                             ffi*"{rt
s$rd                                        _r
    Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 4 of 7 PageID #:17167
                                                                                                                   r




 "+: k7#"9
  o1-
  o  1^At1
  e^o t[Ti s
                                    ',K#',f 1'o,                                                      €-s
                                                                                                            ffi@
  ,at i rn.d;.o t"f^,c-"+
               ,




  '7r   c rl u /o tt? er ,1q c '\ffi 7a             o   /^ /r?ed ;cat      J:e,. r,<e-f
o/) WZ                    d<:guegd'ot e

 lhay- Jtt n       fetPoAte    ;J a{{c.4eA
                   *o or )q ine I ?flcua/tce        /;-r/ aA,z/ if          urtraaforta{tp
  u 4u', Lk eye {t2A1 )L q,1
 N ea r fee,etal 4o rt/./ t /a{er ntur t lryotlls
                                                                           OotJ i 4 7c,
 /\ed;cq( 6q                Ao )rtle,                                     {ee   rme,
 on lta
 Dr,
ftr^ dt g{q^ce       c1
                                                                                   ./-o, 4,
 Sezrc:{>D{v &:           {ilA{.                              re iL z'ta o rclq $t a
g M yu;r.nn roSi
                                                             :y n d-; g*t/ , a;4 n" n
                                                                 7



 CPr-r:cu+a                                             . .7 r-rr.d i_r
                                        rca d,>jS" ?/Gff<_J.
Dn ftAyo. ererilQ 4;4 na/ do {le {e"o,td  o nder desyt.p
 S{o4>S Z; drd, zrtU iS        a{ c)u)(ti4 enVTiTer
 6e)                    7p;co
o-f ?i     a4 n,a ca,f4                rc t-ea d-J.J)7,
R-gr{{ 4e denicd
                                           euleJ $:r
 ny -l zsQn{ tz)s ;o tt
                                                                                           /a'rk-s
 csp, ai a7e €6 qnd nceded                      4    quo;d       ()^tm,
                                                                                       7         /'
1; Aeg lAe 4-4r                    o/oe1        \iyq^{ *, C"n;^-t{ me Jue
 lo ,lrt orderlag
'br7       +t, p
         Co 1/;
                                                e-11 '/ 6
7 4o": fil-a p"&)                                                    Dep{, ad E'aetc)4
a nd Pr.{q s1.   .,         a./
                     ) oa                  ar   oA      .(A;-L       u r> kd'ortt.
         Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 5 of 7 PageID #:17167
     , Co lt rn s Rsg:tf
}d''e-f -t rc.{rnv6 Cr'tlu pt   '   T,f;.'+                              t* @fi
                                    ,\'L




                                                                4ru2*
                                                              AZ*22---
                                                  5
    Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 6 of 7 PageID #:17167
                                                                                                    g"Q6 a
                                          Access to Care
                            Joliet Treatment Center tlealth Care Services

                                Information about your Health Care
 we all want to be taken care of when we are sick. sometimes
                                                               this is easy and sometimes it
 requires a lot of work and cooperation. It may help
                                                     to know how Wexfora      u."r,r, feels about
                                                                    ' vJr'v'e r^vq
 taking care for yourhealth needs.

 We believe you need to:

     o     Have the opportunity to be seen by a qualified
                                                           health care professional.
     o     Know what the health care staffplans to do for your
                                                                   illness.
     o     Have the opportunity to ask questions about your
                                                               illness and heatment.
     '     Be informed of the steps you can take to improve
                                                               your health.
     o   ^ Be able to see a specialist when your illness
                                                         requires it.

                                     General lnformation
 All residents incarceratedat Joliet Treaknent center will be provided
                                                                         reasonable access to
adequate medical care, which includes but is
                                               not limited to care of the chronically ill and
emergency situations as they arise. A physician
                                                  is available around the clock. Dental, Eye,
ray' and EKG are some of the services provided.                                                  x-
                                                    Periodic physical exam and annual skin
for TB are standard services provided by the hearth                                           testing
                                                      staff.

                                      Accessing Sick CalI
Resident patients needing to see healthcare must
                                                   sign up on the sick call call-out logs located
within dormitory' The       after you sign up, you will be called to the
within each dormitory' lay
                                                                         sick call room located
                       For any questions regarding the co-pay policy,
                                                                         please refer to the co-pay
policy, which should be available in the tegat tiurafu.
                                                        ett Jrrenao, *iit be seen regardless of
ability to pay. No medical services w,l be refusea
                                                     io urry or*ao.

                                               Co-pay
Nurse Sick Call / provider Sick Call
                                                        $s.00

                                   Medication pass Times
Medications will be delivered to the units by nursing
                                                      personnel every AM and pM and       as
determined by individual needs.


                                           Doctor Call
Doctor call is by appointment only. The do_ctor
                                                will see patients who have initially been
evaluated by the nurse and referred to him for problern,
                                              a           fo, *"ai.ation orders, or for chronic
care; you will be called to the Health care unii(Hctr)
                                                            wten   needed.

                                              Page 1 of 4
 .,    F-
       a                                                    t)                 tr,
      t.-0                                                  a\
                                                            -\                     a
                                                     :+     DQ                     \
       d_l                                           \)
                                                     ::              ri
                                                    Arf                            \_v
                                                   'l- '- '-l
                                                            .\
                                                     l-.1                 ,
                                                   :{ -'
                                                            -1, q
                                                                                   \
                                                                                   \)
                                                   N
                                                   'J- A    L./
                                                                     \-/
                                                   C-:               X
                                                    \)
                                                   ).rA
                                                   (^, :   l^
                                                f\
                                                          ql.)
                                                                                   )-r.
                                                                                    \^
                                     l\'                                            )a
                                     ett
                                     a                                              w
                                     ()                                            'x
                                     ('?                                               t!
                                     *{
                              C..    u1
                                                                                   I*
{Il
              ^ 1.                   r
tl                                   =:
fr                (-,                q9
             $s $;
It           -$
.Il                                  N)
 i
                              ,.-r   (^,
P
             )^UI ,\'P \'
{n           }J
t:t            R
il             \: X;
                  h- r.\
dl
rr!          \3'3 Y                            9.=a:
                                                ^CD -:].
                                              'rl'ia$:.n
                                              .,? r.+i-      j
                                                             {)
             R'i u..]                         iu:
                                               r,  =,-it
                                                  r:r   ,-.: v
                                              :x :!!.,.$ ;=
                                              i=..{O .F                       <D
                  '6          n
             i s$;                             e'u=fl
                   nCC\       U'
                                              d+?
                                               rts6\J                         4
                  -K\                                             =
                              -i.'                    fo.6
                                                      -<A'J
                                                      \u                      (U



                         :
                       - _
                   -i-
                   o=
                   \:
                   -J. _
                   ,h:

                   >r-
                   I\)
                   V-
                                                                                        Case: 1:10-cv-04603 Document #: 1268 Filed: 10/15/19 Page 7 of 7 PageID #:17167




                   -r -:
                  -\-
                  ,f\
                       -:-
                  \L/     :
                          -
                  G'=
                  G) :
                    --
                    -                                        i
                                                             ,u

                                                             ri      I,
                                           ,, C)                     ..-'
                                                                 I
